Alexander, J.
¶21 (concurring in result) — I concur in the result the majority reaches. I do so, however, reluctantly. My aversion to the result stems from my view that it is somewhat unfair for a city to seek revocation of Francis Regan’s probation for noncompliance with a condition that he have “[n]o criminal violations of law” when Regan was acquitted in that same court of criminal charges that arose from facts identical to those that led to revocation of his probation. Clerk’s Papers at 62. Case law from this court, though, supports the proposition that a city is not estopped from taking the action that the city of Aberdeen did here. *114Standlee v. Smith, 83 Wn.2d 405, 518 P.2d 721 (1974).4 I am, of course, obliged to follow that decision. Should, however, the continued viability of Standlee be directly presented to this court during my tenure on it, I believe that I would be inclined to advance the position admirably stated by former Justice Robert Utter in his dissent in Standlee, to wit:
Where the sole reason advocated for petitioner’s violation of his parole is the commission of criminal acts upon which he has been adjudged not guilty by application of the beyond a reasonable doubt standard in the superior court of this state, to subsequently remove petitioner’s freedom by the application of a lesser standard seems to me to completely ignore the unusually strong language used in [In re] Winship, [397 U.S. 358, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970),] asserting the importance of [the] fundamental right [to due process].
Id. at 414 (Utter, J, dissenting).
Chambers and J.M. Johnson, JJ, concur with Alexander, J.

 Although Standlee involved revocation of parole rather than probation, Regan does not argue that Standlee applies differently in the probation violation context than it does in a parole violation context.